Citation Nr: 1616622	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  07-19 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the service connected venous insufficiency of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In February 2011 and September 2013, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his current diagnosis of hypertension was a result of active service or as a result of the service connected venous insufficiency of the lower left extremity.  

Pursuant to the September 2013 Board remand directives a medical opinion was requested to determine the etiology of the Veteran's hypertension to include as whether the Veteran's hypertension was incurred in or due to active service and whether the condition was secondary to the venous insufficiency of the lower left extremity.  

A November 2015 VA examination report shows that the examiner opined the Veteran's hypertension was less likely than not caused by the claimed in service injury, event, or illness.  The examiner's rationale noted that a review of the Veteran's medical records showed that he had high blood pressure since 1973 with venous insufficiency since 1971.  The examiner also cited to medical literature that showed venous insufficiency was not a cause of hypertension which was noted to have risk factors of being a male, age, obesity, and a family history of high blood pressure.  The examiner did not provide an opinion regarding aggravation.  

The Board finds that the November 2015 examiner did not address the issue of whether the Veteran's hypertension was aggravated by the Veteran's service connected venous insufficiency.  In a secondary service-connected claim, a medical opinion that a disability is not the result of or due to an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Therefore, on remand, a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine etiology of his hypertension.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must specifically acknowledge and consider the lay evidence of the Veteran regarding his symptoms.  The examiner should include a detailed rationale for all opinions provided.  The examiner is requested to set forth all manifestations of the hypertension and provide a medical opinion on the following:

(a) Is it is as least as likely as not (50 percent probability or greater) that hypertension was caused by or had onset during the Veteran's active service, or onset with the first year after separation from service?

(b) Is it is as least as likely as not (50 percent probability or greater) that any hypertension was caused by the Veteran's service-connected venous insufficiency of the left lower extremity?

(c) Is it is as least as likely as not (50 percent probability or greater) that any hypertension has been aggravated (increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected venous insufficiency of the left lower extremity.  

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for a response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


